United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                   UNITED STATES COURT OF APPEALS
                            FIFTH CIRCUIT                          January 24, 2007

                                                               Charles R. Fulbruge III
                                                                       Clerk
                               No. 06-30615
                             Summary Calendar


                         GINA MARIE CLARY,

                                                      Plaintiff-Appellant,

                                  versus

                        JO ANNE B. BARNHART,
                  COMMISSIONER OF SOCIAL SECURITY,

                                                      Defendant-Appellee.


            Appeal from the United States District Court
                for the Western District of Louisiana
                            (5:05-CV-324)


Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

      Gina Marie Clary contests a district court decision affirming

the Social Security Administration’s (SSA) determination that she

is   not   disabled.   Our    review   is   limited    to:    whether      the

administrative law judge (ALJ) used the proper legal standard to

evaluate the evidence; and whether the decision is supported by

substantial evidence in the record. E.g., Greenspan v. Shalala, 38

F.3d 232, 236 (5th Cir. 1994). A finding of insubstantial evidence



 * Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
is proper only if no credible evidence or medical findings exist to

support the decision.      Johnson v. Bowen, 864 F.2d 340, 343-44 (5th

Cir. 1988).

       Clary asserts the ALJ erred in:         concluding her knee injuries

were not “major dysfunction of a joint”; determining she can

perform the     full   range   of   sedentary    work;      and   rejecting    her

testimony as not credible.

       Clary’s impairments include a torn meniscus in her left knee,

severe osteoarthritis in both knees, and morbid obesity. She filed

applications for disability insurance benefits and supplemental

social security income, pursuant to Titles II and XVI of the Social

Security Act, respectively.          The ALJ applied the requisite five-

step    disability     evaluation,       20   C.F.R.   §§     404.1567(a)      and

416.927(a), to find Clary: (1) has not engaged in gainful activity

since    the   alleged   onset      of   disability;     (2)      has    bilateral

osteoarthritis and morbid obesity; (3) does not have an impairment

presumed to create disability; (4) has been unable to perform her

past work as a waitress; and (5) retains “the residual functional

capacity to perform the full range of sedentary work”.                  Because she

is capable of performing sedentary work, the ALJ concluded Clary

was not disabled and denied benefits. The district court affirmed.

       In maintaining the ALJ erred in not finding her knee injuries

constituted “major dysfunction of a joint” for purposes of step

three in the five-step evaluation process (impairment presumed to


                                         2
create disability), Clary relies on 20 C.F.R. Pt. 404, Subpt. P,

App.   1,   §    1.02        to    assert       her      injuries          “meet    or     equal”    the

requirements therein.               Listing 1.02 (major dysfunction of a joint)

states, inter alia:                 a dysfunction is “characterized by gross

anatomical       deformity          (e.g.,      subluxation,               contracture,       bony    or

fibrous     ankylosis,            instability)            and        chronic       joint    pain     and

stiffness with signs of limitation of motion”.                                 20 C.F.R. Pt. 404,

Subpt. P, App. 1, § 1.02.

       Nothing in Clary’s medical reports supports a finding that her

knee injuries constitute a gross anatomical deformity.                                       Although

evidence    in     the       record       may    satisfy             the    limitation-of-motion

criteria,       Clary    has       failed       to       meet    her       burden    of    furnishing

specific medical             evidence       showing         gross          anatomical      deformity.

Sullivan v. Zebley, 493 U.S. 521, 530 (1990) (claimant has burden

of showing she manifests all Listing 1.02 criteria).

       In    contending             the      ALJ’s          full-range-of-sedentary-work

determination           is        not   supported               by     substantial          evidence,

specifically, she challenges the ALJ’s concluding she “has no

nonexertional limitations which impact her ability to perform

work”. Pointing to lumbar flexion and extension ranges provided in

one of her medical reports, Clary claims her inability to stoop is

a non-exertional limitation impacting her work ability.                                              The

medical report Clary cites makes no mention, however, of stooping;

and, as the district court made clear, no record evidence indicates


                                                     3
Clary has, or ever complained to a physician of, a stooping

problem.

     Along   this   line,   Clary   maintains:    because   she   was   not

represented by counsel before the SSA, the ALJ had a heightened

duty to develop the record by exploring all relevant facts; and,

had the ALJ fulfilled this duty, he would have discovered Clary’s

lumbar restrictions were abnormal, possibly preventing her from

being able to stoop.

     This contention is unavailing.      Even assuming, arguendo, the

claimed ALJ’s heightened duty extended to making such contingent

diagnostic inferences, Clary concedes the ALJ could not have known

whether she could never, or only occasionally, stoop.             The ALJ

would need a consultative medical evaluation to determine this.

Our precedent, however, requires such further development of the

record “only when the claimant presents evidence sufficient to

raise a suspicion concerning a non-exertional impairment”.          Brock

v. Chater, 84 F.3d 726, 728 (5th Cir. 1996).        Isolated comments in

the record are insufficient, without further support, to raise a

suspicion of non-exertional impairment.          Pierre v. Sullivan, 884

F.2d 799, 802-03 (5th Cir. 1989).

     Considering the absence of any medical finding that Clary is

incapable of stooping, Clary’s failure to ever mention her alleged

stooping restrictions to the ALJ or any physician who made a record

report, and the SSA finding that stooping is only occasionally


                                    4
necessary for sedentary work, we conclude the ALJ’s decision was

supported by substantial evidence.

     Next, in contending the ALJ erroneously rejected her testimony

as not credible, Clary assigns error to the ALJ’s not expressly

considering each of the seven factors discussed in 20 C.F.R. §

404.1529(c)(3) (providing a non-exhaustive list of relevant factors

to consider in determining whether an individual is disabled).                  As

the district court stated, however, Clary does not specify any

testimony    the   ALJ   discredited,     nor   does    she    articulate      any

prejudice stemming from the ALJ’s not addressing each regulatory

factor.     Hillman v. Barnhart, 170 Fed.Appx. 909, 913 (5th Cir.

2006) (upholding ALJ ruling, even though ALJ did not address each

regulatory factor for claimant’s alleged disabling pain).

     In denying benefits, the ALJ considered, inter alia, numerous

medical reports, medical evidence, Clary’s testimony, and the

testimony of her sister. Obviously, the evaluation of a claimant’s

subjective symptoms “is a task particularly within the province of

the ALJ”.     Harrell v. Bowen, 862 F.2d 471, 480 (5th Cir. 1988)

(internal    quotations   omitted).       The   ALJ    is     not   required    to

mechanically follow every guiding regulatory factor in articulating

reasons for denying claims or weighing credibility.                    Falco v.

Shalala, 27 F.3d 160, 163 (5th Cir. 1994).            Accordingly, we cannot

say the ALJ improperly evaluated Clary’s credibility.

                                                                    AFFIRMED


                                      5
6